     Case: 1:19-cv-06441 Document #: 21 Filed: 01/24/20 Page 1 of 2 PageID #:92




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

BONNIE J. CASTLE, individually and on
                                    )
behalf of all others similarly situated
                                    )
                Plaintiff(s),       )                 Case No. 1:19-cv-06441
                                    )
      v.                            )                 Honorable Steven C. Seeger
                                    )
FEDCHEX RECOVERY, LLC d/b/a FCR )
COLLECTION SERVICES,                )
                                    )
            Defendant.              )
____________________________________)

                         SCHEDULING ORDER UNDER RULE 16(b)

         The Court received the parties’ Joint Initial Status Report, which contained a proposed

discovery plan as required by Rule 26(f)(2). Based on the discovery plan proposed by the

parties, the Court hereby sets the following scheduling order under Rule 16(b). The Court will

modify this schedule “only for good cause.” See Fed. R. Civ. P. 16(b)(4).

 Event                                             Deadline

 Mandatory Initial Discovery Responses             January 31, 2020

 Amendment to the pleadings                        March 16, 2020

 Service of process on any “John Does”             No “John Does” have been named.

 Completion of Fact Discovery                      May 18, 2020

 Disclosure of Plaintiff’s Expert Report(s)        One month after the close of fact discovery:
                                                   June 18, 2020
 Deposition of Plaintiff’s Expert                  July 17, 2020

 Disclosure of Defendant’s Expert Report(s)        June 18, 2020

 Deposition of Defendant’s Expert                  July 17, 2020

 Dispositive Motions                               One month after the close of expert
                                                   discovery: August 17, 2020
    Case: 1:19-cv-06441 Document #: 21 Filed: 01/24/20 Page 2 of 2 PageID #:93




Date: January 24, 2020

                                            Steven C. Seeger
                                            United States District Judge




                                        2
